392 S.C. 10 (2011)
707 S.E.2d 431
In the Matter of James Michael BROWN, Petitioner.
No. 2011-03-21-01.
Supreme Court of South Carolina.
March 21, 2011.

ORDER
Respondent was suspended on April 12, 2010, for a period of six (6) months. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
/s/Jean H. Toal, Chief Justice